Boaz v. State                                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-088-CR

        WILLIAM JOSEPH BOAZ,
                                                                                       Appellant
        v.

        THE STATE OF TEXAS,
                                                                                       Appellee
 

 From the County Court
Hamilton County, Texas
Trial Court # 10,783
                                                                                                                
                                                                     
O P I N I O N
                                                                                                     

          Appellant, acting pro se, perfected an appeal on May 15, 1991, from an April 25
conviction for driving without a license and speeding.  The transcript was filed in this court on
May 24, and the statement of facts was due to be filed by June 24.  Neither a statement of facts
nor Appellant's brief has been filed to date.
          This appeal was abated by order of this court issued November 6, and the trial court was
instructed to conduct a hearing to determine why neither a statement of facts nor Appellant's brief
had been filed, whether Appellant desired to continue to prosecute the appeal and, if so, whether
he was indigent and needed an attorney appointed.  The court's findings were filed in this court
on December 11.  Those findings are as follows:
(1)  That the Defendant, William Joseph Boaz, is a thirty-one (31) year old
single white male.
(2)  That the Defendant is under no disabilities.
(3)  That the Defendant has no children or other dependents and resides at
Evant, Texas.
(4)  The Defendant is gainfully employed at Granny's Cafe at Evant, Texas,
has been so continuously for the preceding one (1) year period.
(5)  The Defendant is not indigent and has not seriously attempted to hire
counsel in the above cause.
(6)  The Court finds that the Defendant is fully financially capable of hiring
assistance of counsel in the above cause but refuses to attempt to do so.
The Court finds that the Appellant William Joseph Boaz desires to prosecute
his appeal as long as there is no expense or obligation for expense to the said
William Joseph Boaz.
The appellant has no excuse for failing to file a brief or statement of facts in the
appellate court in the above cause other than the fact that Appellant does not know
the procedure involved and does not wish to expend his own funds for such.
          Rule 74(l)(2) provides that we may consider an appeal in instances where the Appellant is
not indigent and fails to make necessary arrangements to file a brief.  See Tex. R. App. P.
72(l)(2).  The rule primarily protects indigent appellants from the failure of appointed counsel to
provide a brief.  Coleman v. State, 774 S.W.2d 736, 738 (Tex. App.—Houston [14th Dist.] 1989,
no pet.).
          Here, we have no brief, no statement of facts, and an appellant who is not indigent but who
will not file a brief because he refuses to incur the expense of hiring an attorney.  Given those
facts and the fact that the record before us fails to reveal any matter which should be reviewed as
unassigned error in the interest of justice, we affirm the judgment.  See Bridges v. State, 471
S.W.2d 838, 840 (Tex. Crim. App. 1971) (on rehearing).
 
                                                                                 PER CURIAM


Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed March 4, 1992
Do not publish